Exhibit Vanguard Natural Resources Announces Closing of Permian Basin Acquisition Houston, December 4, 2009 – Vanguard Natural Resources, LLC (NYSE: VNR) (“Vanguard” or “Company”) today announced that on December 2, 2009 it closed its previously announced acquisition of certain producing oil and natural gas properties in the Permian Basin from a private seller.After preliminary purchase price adjustments based on an effective date of October 1, 2009, Vanguard paid $55 million in cash.The purchase price was funded from borrowings under our reserve-based credit facility.In conjunction with this acquisition, the Company requested that lenders under our reserve-based credit facility perform an interim borrowing base redetermination.Pursuant to this interim redetermination, our borrowing base was increased from $170 million to $195 million. The acquired properties have total estimated proved reserves of 3.2 million barrels of oil equivalent as of October 1, 2009, of which 83% is oil and 65% is proved developed. Vanguard will operate all but one of the wells acquired in this transaction which are located in Ward County, Texas. Based on the current net daily production of approximately 780 Boepd, the properties have a reserve to production ratio of approximately 11 years. Mr. Scott W. Smith, President and CEO of Vanguard commented, “With the closing of this acquisition we will have increased our current total production by approximately 20% and increased our oil reserves by 74%. After consideration of the oil hedges that we have put in place through 2013, these assets will be a meaningful contributor to our cash flows for years to come.” In an effort to support stable cash flows from this transaction, Vanguard entered into crude oil swaps based on NYMEX pricing for approximately 90% of the estimated oil production from existing producing wells in the acquired properties for the period beginning January 2010 through December 2013.A schedule of the oil hedges entered into is shown below: Hedging Schedule Swaps Contract Period Volume (Bbls) Price(1) January 1, 2010 - December 31, 2010 146,000 $ 86.24 January 1, 2011 - December 31, 2011 109,500 $ 86.99 January 1, 2012 - December 31, 2012 91,500 $ 87.18 January 1, 2013 - December 31, 2013 73,000 $ 87.43 (1) Weighted Average NYMEX Fixed Price. In addition to the NYMEX oil price swaps entered into above, the Company recently entered into the following additional NYMEX oil derivative contracts to support the cash flow to be received on its oil production in other areas: Swaps Contract Period Volume (Bbls) Price January 1, 2012 - December 31, 2012 45,750 $ 90.02 January 1, 2013 - December 31, 2013 45,625 $ 90.02 Collars Contract Period Volume (Bbls) Floor Ceiling January 1, 2012 - December 31, 2012 45,750 $ 80.00 $ 100.25 January 1, 2013 - December 31, 2013 45,625 $ 80.00 $ 100.25 About Vanguard Natural Resources, LLC Vanguard Natural Resources, LLC is a publicly traded limited liability company focused on the acquisition, production and development of natural gas and oil properties.
